Citation Nr: 18100183
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 13-08 772
DATE:	 
ISSUES DECIDED:	1	ISSUES REMANDED:	 7
 
ORDER
Entitlement to service connection for residuals of gallbladder removal is denied.  
FINDING OF FACT
The preponderance of the evidence is against finding that residuals of gallbladder removal began during active service, or is otherwise related to an in-service injury, event, or disease.
CONCLUSION OF LAW
The criteria for service connection for residuals from surgical removal of the gall bladder have not been satisfied.  38 U.S.C. §§ 1110, 1137, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty in World War II from January 1945 to August 1946.
This matter is before the Board of Veterans Appeals (Board) on appeal of an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).
In September 2013, the Veteran appeared at a hearing before a Veterans Law Judge, who is no longer with the Board.  Pursuant to 38 C.F.R. § 20.707, the Veteran was advised in a letter dated in April 2016, of his right to a second Board hearing before another judge and to let VA know whether he wanted a second hearing within thirty days of the date of the letter.  As the Veteran or his attorney never responded, the right to a second hearing is deemed waived and the Chairman has reassigned the matter to the undersigned Veterans Law Judge.  A transcript of the hearing before the prior Veterans Law Judge is in the record.
In September 2013, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Boards remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
This appeal has been advanced on the Boards docket pursuant to 38 U.S.C. § 7107(a)(2); 38 C.F.R. § 20.900 (c).
 
Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called nexus requirement.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 
VA has established certain rules and presumptions for chronic diseases, such as arthritis.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  If certain chronic diseases, including calculi of the gall bladder, are shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. § 3.303(b).  In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
It appears that the Veterans service treatment records are fire related.  It does appear a copy of the Veterans separation examination survived and has been associated with the file.  Stated another way, there are no other service records available for review because they were destroyed in the National Personnel Records Centers (NPRC) 1973 fire at their St. Louis, Missouri facility.  As to the remaining records, where service . . . records are presumed destroyed . . . the BVAs [Boards] obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened.  OHare v. Derwinski, 1 Vet. App. 365, 367 (1991).
 
The Veteran contends that the food he ate while stationed on Iwo Jima caused or is responsible for his gall bladder disorder.  The medical evidence establishes that the Veterans gall bladder disorder was surgically removed because of gall stones in October 2005.  
Initially, the Board notes there is some evidence from the Veteran that he had a gastrointestinal problem before entering service, namely that he had a digestion problem with greasy food.  Where an entrance examination is lost or missing, the presumption of soundness attaches.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  As there is no clear and unmistakable evidence of a pre-existing gastrointestinal disorder before service, the presumption of soundness is not rebutted and the Board will consider the Veterans claim as one for service connection, rather than one based on aggravation of a pre-existing condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).
The question for the Board is whether the Veteran has a current gall bladder disability that began during service or is at least as likely as not related to an in-service injury, event, or disease.
The Board concludes that, while the Veteran has a diagnosis of cholelithiasis (gallstones), the preponderance of the evidence is against finding that it began during active service, or is otherwise related to an in-service injury, event, or disease.  38 U.S.C. §§ 1110, 5107(b); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a), (d).
The gall bladder disability involving gall stones is not shown to be present during service or in the year following separation from service, thus, in-service incurrence cannot be presumed.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).
Private treatment records show the Veteran was not diagnosed with a gall bladder problem until shortly before his October 2005 operation decades after his separation from service.  
The Board acknowledges that the Veteran testified to complaints of diarrhea and heartburn in service.  While the Veteran is competent to report having experienced symptoms of diarrhea in service and problems with indigestion or heartburn since service, as noted, he is not competent to provide a diagnosis in this case or determine that these symptoms were manifestations of a gall bladder disability.  The issue is medically complex, as it requires knowledge of the interaction between multiple organ systems in the body and the interpretation of complicated diagnostic medical testing.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007).  
Further, the surgeon who removed the Veterans gall bladder in October 2005 noted the gall stones resulted from fatty foods.  The August 2017 VA examiner opined that the Veterans gall stones disability is less likely as not related to an in-service injury, event, or disease, including the food he ingested in service.  The rationale was that the Veterans separation examination was unremarkable without abnormalities or evidence of a gastrointestinal complaint.  There are no other medical records between separation and the private treatment records until 2005, a period of 59 years.  Further, the Board notes the private treatment records do not reference an in-service injury or cause.  The Board reads the VA examiners report as determining that evidentiary gap in this case between active service and the earliest diagnosis of gall stones essentially constitutes negative evidence that tends to disprove the Veterans claim that the Veteran had an event in service that resulted in gall stones.  See Forshey v. West, 12 Vet. App. 71, 74 (1998); affd. sub. nom., Forshey v. Principi, 284 F. 3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses negative evidence which tends to disprove the existence of an alleged fact).  Therefore, the Board concludes that service connection for the residuals from the surgical removal of gallstones is not warranted.  The combined opinions are probative, because such opinions are based on an accurate medical history and provide an explanation that contains clear conclusions and supporting data.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There is no medical evidence in significant conflict with the opinions of the VA examiner or the treating physician.  
A veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  While the Veteran believes his disability is related to an in-service injury, event, or disease, including the food, he is not competent to provide a nexus opinion in this case.  This issue is medically complex, as it requires knowledge of the interaction between multiple organ systems in the body/interpretation of complicated diagnostic medical testing.  Jandreau v. Nicholson, 492 F.3d at 1377 n.4 (Fed. Cir. 2007).  The disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.).  Consequently, the Board gives more probative weight to the medical evidence than the Veterans lay evidence.
In summary, the preponderance of the evidence is against a finding that the Veteran has a gall bladder disability that was caused by service.  Thus, the claim for service connection is denied.  


 
REMANDED ISSUES
Entitlement to service connection for an acquired psychiatric disorder, entitlement to service connection for a heart disability, to include coronary artery disease and as secondary to an acquired psychiatric disorder, entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder, entitlement to service connection for a left shoulder disability, entitlement to service connection for a right shoulder disability, entitlement to service connection for stomach disorder (other than residuals of gallbladder removal), and entitlement to TDIU are remanded for additional development.  
Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veterans claims.  Turning first to the claims for service connection for disabilities in each shoulder, the August 2017 VA examiner opinioned that the Veterans shoulder disabilities are is not at least as likely as not related to an in-service injury, event, or disease.  The rationale was based in part upon the Veterans separation examination, which was unremarkable without abnormalities or evidence of a shoulder complaint.  The Veteran, however, has stated that his shoulder disabilities arose in service while he was stationed on Iwo Jima.  The Veterans duties included unloading boxes by manually lifting them from ships.  He believes the repeated lifting and carrying boxes resulted in his current shoulder disabilities.  Despite the prior remand directives, the examiner did not address the Veterans assertion that service caused the onset of his shoulder disabilities through repetitive wear and tear injuries to the shoulders.  Therefore, the claims must be remanded for an opinion to address whether the Veterans current shoulder disabilities, a rotator cuff injury to the left shoulder, and bilateral osteoarthritis are related to his service.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The Veteran filed a claim for service connection for a stomach disorder/residuals of gallbladder surgery.  The medical evidence, however, establishes the Veteran has been diagnosed with gastritis, esophagitis, and cholelithiasis (gallstones).  The Board is therefore expanding the scope of the Veterans claim to encompass any gastrointestinal diagnosis raised by the record.  Clemons v. Shinseki, 23 Vet. App.1, 5 (2009).  As discussed above, the Board has denied the gallstones disability.  The August 2015 VA examiner, however, only discussed the gall bladder disability and did not discuss the relationship between service and the diagnoses of gastritis and esophagitis, including the Veterans evidence that he had indigestion/heartburn problems in service.  Therefore, the Board has determined that a remand is necessary an opinion whether these diagnoses are related to service. 
The Veteran filed a claim for service connection for depression. He was diagnosed with major depressive disorder in a June 2014 VA examination.  In November 2016, however, a VA examiner concluded the Veteran actually suffered from a major neurocognitive disorder due to Alzheimers disease (Alzheimers disease).  The VA examiner concluded the Veterans symptoms of depression and anxious mood are better explained by Alzheimers disease than the previous diagnosis of major depressive disorder.  The VA examiner then concluded that it is less likely than not the Alzheimers disease had its onset in service or is related to service.  The examiner did not provide any rationale or basis for his conclusion.  Therefore, the Board finds that a remand is required to obtain this missing information.
As to the other service connection claims, the Veteran is claiming that his heart condition and hypertension were caused or aggravated by his mental health disorder.  Therefore, these claims and the TDIU claim are inextricably intertwined with the Veterans other claims and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are inextricably intertwined when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).
 
The matters are REMANDED for the following actions:
1.  Ask the Veteran to identify all outstanding treatment records relevant to his claims.  All identified VA records should be added to the claims file.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.
2.  After records development is completed, the claims file should be sent to an appropriate examiner to offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current Alzheimers disease arose during service or is otherwise related to service.  The examiner should take note of the fact that the Veterans service treatment records are fire related and thus should pay particular attention to the Veterans lay statements regarding the onset and continuity of symptoms.
The need for an examination is left to the discretion of the examiner.  A rationale should be provided for any opinion offered as the Board is precluded from making any medical findings. 
3.  After records development is completed, the claims file should be sent to an appropriate examiner to offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current shoulder disability arose during service or is otherwise related to service.  In offering the opinion, the examiner is asked to consider the Veterans evidence that the repeated lifting and carrying boxes resulted in his current shoulder disabilities.  The examiner should take note of the fact that the Veterans service treatment records are fire related and thus should pay particular attention to the Veterans lay statements regarding the onset and continuity of symptoms.  The examiner is asked to discuss both the left shoulder rotator cuff surgery and the bilateral shoulder osteoarthritis.  
The need for an examination is left to the discretion of the examiner.  A rationale should be provided for any opinion offered as the Board is precluded from making any medical findings.
4.  After records development is completed, the claims file should be sent to an appropriate examiner to offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current gastritis or esophagitis arose during service or is otherwise related to service.  In offering the opinion, the examiner is asked to consider the Veterans evidence that he suffered heartburn or indigestion in service.  
The need for an examination is left to the discretion of the examiner.  A rationale should be provided for any opinion offered as the Board is precluded from making any medical findings. 
5.  After the development requested is completed, readjudicate the claims for service connection and for TDIU.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.
 
Lana K. Jeng
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Russell Veldenz, Counsel

